KINKADE, J.:
Epitomized Opinion
Snyder filed an executor’s account in the Probat Court of Huron County, and Hixson filed certain ex ceptions thereto. The account showed the with drawal of certain moneys in various banks which hat been in the decedent’s name and his wife’s jointly The evidence also showed that the money belongei to decedent, but that the accounts were taken out ii this fashion for convenience. As the Common Plea court held that the money was the decedent’s money-error was prosecuted. In sustaining Judge Me Knight of the lower court, the Court of Appeals held
1. Where it appears that the money belonged tc decedent’s estate, although the account was main tained as a joint account, the executor is -entitled tc withdraw the money.